Title: To Thomas Jefferson from Craven Peyton, 29 December 1808
From: Peyton, Craven
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Richmd. Decr. 29—08—
                  
                  Your favour came to hand Just as I was about starting for this place. My fealing were very much reld. indeed, to discovar that I was undar impropar fears. As well as I recollect you ask fer Benades Name to be sent. taken from one of his lettars, he is a Man of much respetability & influence, And has always been much attached to your Interest. If it woud not give you two much trouble, I shall be thankfull if you will in form him of the Money in the Phia. Bank, so as fer his agent to draw it, I shall endeavour before leaveing this place to have the Sute dismissed in the Court of Appeals
                  with great esteem
                  
                     C—Peyton
                     
                  
               